 Case 1:19-cv-00900-PLM-PJG ECF No. 46 filed 08/31/20 PageID.746 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

CHARISE SPINK,                                )
                          Plaintiff,          )
                                              )      No. 1:19-cv-900
-v-                                           )
                                              )      Honorable Paul L. Maloney
MIKE GAYLORD, et al.,                         )
                          Defendants.         )
                                              )

                                       JUDGMENT

      In accordance with the opinion entered today (ECF No. 45), and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: August 31, 2020                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
